Citation Nr: 0639961	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran had active military service from March to 
December 1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the RO in 
Buffalo, New York.

In April 2005, and again in December 2005, the Board remanded 
this case to the RO (via the Appeals Management Center (AMC)) 
for further development and consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss was first demonstrated years after 
service and has not been shown by competent medical evidence 
to be etiologically related to service.

2.  Tinnitus also was first demonstrated years after service 
and has not been shown by competent medical evidence to be 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claims by means of 
letters dated in February 2002, October 2002, April 2005, 
August 2005, January 2006 and September 2006.  The August 
2005 letter specifically told him that VA needed specific 
information regarding his claimed disorders and that if he 
had any additional information or evidence that would support 
his claims he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Here, this was indeed the case as the 
February 2002 and October 2002 letters were sent prior to the 
initial adjudication in May 2003.  And in the August 2006 
supplemental statement of the case (SSOC), the claims were 
readjudicated based on any additional evidence that had been 
received since the initial rating decision in question, 
statement of the case (SOC), and any prior SSOC.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, as mentioned, the veteran was provided 
specific notice of what type of information and evidence was 
needed to substantiate his claims.  He was not provided, 
however, Dingess notice concerning the downstream disability 
rating and effective date elements of his claims.  But this 
is nonprejudicial because the Board is denying his underlying 
claims for service connection, so these downstream disability 
rating and effective date elements become moot.

In the Board's April 2005 remand it was noted that the 
veteran's complete service medical records (SMRs) were not 
available for consideration.  The only records on file were 
the reports of his military induction examination and a 
March 1966 report of medical history.  And all reasonable 
efforts to obtain any remaining SMRs from the National 
Personnel Records Center (NPRC) had been exhausted.  In these 
situations, where the SMRs are incomplete, lost or presumed 
destroyed through no fault of the veteran, VA has a 
heightened duty to assist him in the development of his 
claims.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Therefore, as part of the subsequent December 2005 remand, 
the Board requested that the AMC attempt to obtain the 
veteran's sick call records from 1966.  In an August 2006 
response from the NPRC, it indicated there were no sick or 
morning reports for the Marine Corps.  Therefore, all efforts 
to obtain additional records to assist with the veteran's 
claims have been exhausted.

After the issuance of the September 2006 SSOC, the veteran 
was given 60 days to submit any additional evidence or 
comment in support of his claims.  The VA received a response 
from him in late September 2006 in which he noted that he had 
additional information or evidence to submit and he asked 
that VA wait the full 
60-day period to afford him the opportunity to submit this 
additional evidence.  He was given the full 60-day response 
time, as requested, however he did not submit any additional 
evidence or argument in support of his claims.  Moreover, 
he has not asserted that he was prejudiced in any way by the 
notice provided by VA during the course of his appeal.  See 
Mayfield; Pelegrini.  His representative submitted a 
statement in October 2006 indicating they were ready for the 
Board to decide the appeal based on the evidence of record, 
and this is what the Board will do.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal - to 
the extent the evidence mentioned is available.  The veteran 
has been provided a VA examination to obtain a 
medical opinion concerning the cause of his disabilities, 
specifically, whether they are attributable to his military 
service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no suggestion on the 
current record there remains evidence that is pertinent to 
the issues on appeal that has yet to be secured.  The appeal 
is ready to be considered on the merits.



Bilateral Hearing Loss and Tinnitus
Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing service, was aggravated 
thereby.   38U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.



The veteran's VA outpatient treatment records include a 
February 2002 audiological consultation report.  His primary 
complaints consisted of hearing loss and tinnitus.  He 
reported a constant ringing at a low volume in both ears.  
The diagnosis was essentially mild high frequency 
sensorineural hearing loss from 2000 through 4000 Hertz in 
both ears and word recognition ability was excellent in both 
ears.  The audiologist commented that the veteran had some 
hearing impairment, but that it was not severe enough to meet 
the current criteria to obtain amplification (hearing aids) 
from VA.  He also remarked that the veteran's hearing was 
average or above average for his age.  

The veteran underwent a VA examination in August 2005, by an 
audiologist.  The veteran continued to report having 
sustained acoustic trauma in service, which he believed was 
the cause of both his hearing loss and tinnitus that had 
since developed.  In terms of his tinnitus, he felt as if his 
ears were "plugged" and he experienced a constant 
"whining" noise in both ears.  He reported that his hearing 
loss caused him to turn the volume up on his television and 
when he was in a situation where background noise was 
present, he was not able to understand speech.  Audiological 
evaluation revealed pure tone thresholds, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
25
30
35
LEFT
25
25
30
40
50

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.   In the diagnosis, the examining 
audiologist indicated the veteran had some mild sensorineural 
hearing loss affecting each ear, with varying results at each 
audiometric frequency.  The examiner then expressed the 
opinion that it was "not at least as likely as not" the 
veteran's tinnitus was due to noise exposure or other 
conditions he experienced in the military.  The examiner then 
went on to state 


that the veteran also did not experience the sustained noise 
exposure during service common to combat conditions, and that 
there was no record of hearing loss at the time of his 
discharge.  Furthermore, said this examiner, the 
configuration of the hearing loss in each ear does not 
resemble that which would be expected from sustained noise 
exposure of excessive intensity.

The results of the above audiological evaluation confirm the 
veteran has sufficient bilateral hearing loss to be 
considered an actual disability by VA standards.  
See 38 C.F.R. § 3.385.  His tinnitus has been confirmed, as 
well.  So he has established that he has the conditions 
claimed.  The determinative issue, then, is whether these 
conditions have been attributed by competent medical evidence 
to his military service - and, in particular, to acoustic 
trauma from excessive noise exposure.  

Concerning this dispositive issue, the SMRs do not indicate 
any hearing loss or complaints of tinnitus.  The veteran's 
ears were listed as clinically normal on examination in 
November 1966.  A March 1966 report of medical history denied 
a history of hearing loss or ear trouble.  The veteran, 
however, has claimed that his bilateral hearing loss, as well 
as his tinnitus, are the result of excessive noise exposure 
from extensive participation in service in firing various 
weapons on a military firing range.  His DD Form 214 shows 
that his military occupational specialty (MOS) was an 
infantry assaultman, and that he received the Rifle Marksman 
Badge.  He is competent to report this exposure.  Thus, the 
lone remaining question is whether that exposure caused his 
hearing loss and tinnitus.  And, unfortunately, it is in this 
critical respect that the evidence is unfavorable.

In regard to the claimed link between his current hearing 
loss, tinnitus and service, the veteran has repeatedly 
alleged these conditions resulted not only from his service 
as a rifleman, but also as an anti-tank member where he was 
exposed to acoustic trauma and noise above the usual small 
arms fire variety.  But as a layman, he does not have the 
necessary medical training and/or expertise to give a 
probative opinion, himself, on the cause of his hearing loss 
and tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no competent medical opinion of record linking the 
current bilateral hearing loss and/or tinnitus to the 
veteran's military service.  Indeed, to the contrary, the 
August 2005 VA audiologist's opinion expressly indicates that 
it is unlikely the veteran's tinnitus is causally related to 
his service in the military.  The examiner also commented 
that the veteran did not experience the sustained noise 
exposure common to combat conditions, there was no record of 
hearing loss at the time of his discharge (or indeed for 
several ensuing years), and most importantly the 
configuration of hearing loss in each ear did not resemble 
the type of configuration which one would expect from an 
individual exposed to excessive noise.  Therefore, the 
examiner ruled out a relationship between the current 
bilateral hearing loss and the veteran's service in the 
military.  This VA examiner's opinion has significant 
probative weight since it was based on a review of the 
complete record, and the VA examiner not only considered the 
veteran's assertions and medical history, but also undertook 
a comprehensive clinical examination of him.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

One final point worth mentioning, the veteran also is not 
entitled to service connection for sensorineural hearing 
loss, in particular, which is a type of organic disease of 
the nervous system, on a presumptive basis because the 
condition was not initially manifested until many years after 
service, well beyond the 
one-year presumptive period.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence 
of sensorineural hearing loss in the decades immediately 
following service.  As a matter of fact, the first evidence 
of bilateral hearing loss is noted in a February 2002 
audiological consultation report, 36 years after the 
veteran's discharge from service.  



In the absence of competent medical evidence of a nexus 
between the veteran's current bilateral hearing loss, 
tinnitus, and service, the claims for these conditions must 
be denied because the preponderance of the evidence is 
unfavorable, in turn meaning there is no reasonable doubt to 
resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Although there is a heightened obligation to more fully 
explain the reasons and bases for the decision - when, as 
here, there are apparently missing service medical records - 
this does not obviate the need to have medical nexus evidence 
supporting the claim.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  And unfortunately, there is none in this instance.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


